Order filed, July 22, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00231-CR
                                ____________

                   JORDAN MARQUI GRANT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No 13
                           Harris County, Texas
                      Trial Court Cause No. 2054134


                                     ORDER

      The reporter’s record in this case was due May 10, 2016. See Tex. R. App.
P. 35.1. On May 10, 2016, the court reporter filed a motion for extension of time to
file the record which was granted until June 09, 2016. On June 09, 2016, the
court reporter filed a second motion for extension of time to file the record which
was granted until July 08, 2016 with the notation that no further extension will be
granted absent exceptional circumstances. The court has not received a request to
extend time for filing the record. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Deanne Bridwell, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                    PER CURIAM